Citation Nr: 0928022	
Decision Date: 07/28/09    Archive Date: 08/04/09	

DOCKET NO.  07-36 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from February 1973 to April 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
VARO in Houston, Texas, that denied entitlement to the 
benefits sought.  


FINDINGS OF FACT

1.  Any current hearing loss is not related to the Veteran's 
military service.

2.  Any current tinnitus is not related to the Veteran's 
military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 
20002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).  

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhances 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a) (2009).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing of the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.  

In order to be consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must:  (1) Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  

The Board notes there has been essential compliance with the 
mandates of the VCAA throughout the course of the appeal.  By 
letter dated in December 2005, the Veteran was informed about 
the information and evidence not of record necessary to 
substantiate his claims; the information and evidence VA 
would seek to provide; and the information and evidence he 
was expected to provide.  An April 2006 notification letter 
informed him regarding the establishment of a disability 
rating and an effective date as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  That case held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of his 
service connection claim.  Those elements are:  (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  

With regard to the duty to assist the Veteran, the Board 
notes the Veteran's service treatment records and other 
medical records are in the claims file.  The Veteran was 
accorded examinations by VA in January 2006 and August 2007.  
The Veteran provided personal testimony on his own behalf at 
a hearing with the undersigned in April 2009.  A transcript 
of the hearing is of record and has been reviewed.  

In view of the foregoing, the Board finds VA has satisfied 
its duties to inform and assist the Veteran with regard to 
his claims.  Adjudication of the claim at this juncture, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk or 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Subsequent manifestations of a chronic disease in service, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required only when the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease 
process was incurred in service. 38 C.F.R. § 3.303(d).

Regulations also provide that certain chronic diseases, such 
as any chronic disease of the nervous system such as 
sensorineural hearing loss, will be considered to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  See 
38 C.F.R. §§ 3.307, 3.309.  In order for the presumption to 
apply, the evidence must indicate that the disability became 
manifest to a compensable (10 percent) degree or more within 
one year of separation from service.  See 38 C.F.R. § 3.307.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded, 
there must be:  (1) Medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 
1163, 1166 (Fed. Cir. 2004).  If the Veteran fails to 
demonstrate any one element, denial of service connection 
will result.  

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions of claims for Veterans benefits.  A Veteran will 
receive the benefit of the doubt when an approximate balance 
of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a Veteran 
seeks benefits and the evidence is in relative equipoise, the 
Veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A claim 
will be denied only if a preponderance of the evidence is 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence, and on what this evidence shows, or fails to show, 
on the claim.  The Veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board discuss its 
reasons for rejecting evidence favorable to the Veteran).  

The service treatment records are without reference to 
complaints or findings indicative of the presence of tinnitus 
and/or hearing loss.  The Veteran was accorded an audiogram 
study at the time of separation from service in April 1975 
and the results were entirely within normal limits.  His 
military occupational specialty was a clerk-typist.  The 
Veteran claims that on one occasion in service he was with an 
explosive ordnance detachment that was using experimental 
explosives and he was 200 feet or yards away from the 
detonation of the explosives.  He asserts that ever since 
then he has had ringing in the ears.  (Transcript, page 3).  

However, the post service evidence contains no mention of 
tinnitus or hearing loss for years following service 
discharge.  The initial claim for the disabilities at issue 
was not received until November 2005.  

The evidence includes the report of a VA outpatient visit in 
January 2006.  At that time it was stated the Veteran had a 
complaint of ringing in the ears which he had had "for 
several years."  The Veteran stated it was from explosions 
when he was in the military.  The ringing was described as 
constant and affecting his hearing.  An impression was made 
of tinnitus.  No mention was made as to etiology.  

In August 2007 the Veteran was accorded audiologic evaluation 
by a VA audiologist.  The claims file and service treatment 
records were available for review.  The Veteran stated that 
there were explosives on the beach where he was going through 
training.  During the training sessions he would watch the 
boxes of explosives go off.  He stated that he went to these 
training sessions about every month and was at a distance of 
about 25 to 50 feet from the explosions.  With regard to 
noise exposure as a civilian following service, notation was 
made to "factory\plant noise."  The Veteran indicated that he 
worked from 1979 to 1992 in plants as a helper, doing 
electrical, pipefitting, and other jobs.  He described his 
hearing loss as having been gradual.  He stated that it began 
"a little after I started noticing the ringing."  

Following audiometric testing, it was noted he had normal 
hearing through 2,000 Hertz in the right ear and mild 
sensorineural hearing loss at 3,000 to 4,000 Hertz.  As for 
the left ear, there was normal through 3,000 Hertz, with mild 
sensorineural hearing loss at 4,000 Hertz.  The examiner 
stated that due to normal hearing at enlistment and discharge 
with no significant shift in thresholds, history of post 
military occupational noise exposure, and limited military 
noise exposure, "it is my opinion that the Veteran's hearing 
loss is not caused by or a result of military noise 
exposure."  

The audiologist added that due to normal hearing at discharge 
and no report of tinnitus during service, limited military 
noise exposure, unknown date of onset, and history of post 
military occupational noise exposure, "it is my opinion that 
the Veteran's tinnitus is not caused by or a result of 
military noise exposure."  

The VA audiologist has provided a reasoned opinion, based 
upon complete review of the record, interviews, and 
examination.  There is no medical opinion of record to the 
contrary.  In according high probative value to the opinion 
from the VA audiologist, the Board notes that the examiner 
had the claims file for review and specifically discussed 
findings in the claims file, obtained a report of history 
from the Veteran, and conducted a complete examination.  

The Board has considered the Veteran's statements concerning 
the etiology these claimed disabilities.  He is certainly 
competent to report what he experiences thorough his senses.  
However, the Board finds that the Veteran is not competent to 
state whether tinnitus and/or hearing loss are related to 
service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in Footnote 4 that a Veteran is competent 
to report a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  The Board finds that the etiology of 
these claimed disabilities is far too complex a medical 
question to lend itself to the opinion of a lay person.  

To the extent that the Veteran reports inservice 
manifestations and continuity post service, the Board finds 
that his reports are not credible.  At the time of separation 
examination an audiometric examination was entirely within 
normal limits.  Post service evidence is without reference to 
any mention whatsoever with regard to tinnitus or hearing 
loss until the Veteran filed his initial claim for disability 
benefits in 2005, a time over 30 years following service 
discharge.  Such a lengthy gap between service and the first 
mention of any problems constitutes negative evidence.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint can 
be considered and weighs against a claim).  

In sum, the Board finds that the preponderance of the 
evidence is against the claims.  Therefore, the benefit of 
the doubt doctrine is not for application and the claims for 
service connection for hearing loss and tinnitus must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001) (holding that the benefit-of-the-
doubt rule is not for application or the preponderance of the 
evidence is found to be against the claimant).  


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


